Exhibit 99.1 Investor Conference Call February 6, 2012 2 Safe Harbor Statement This presentation includes “forward-looking statements” within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, regarding, among other things, our business strategy, our prospects and our financial position.These statements can be identified by the use of forward-looking terminology such as “believes,” “estimates,” “expects,” “intends,” “may,” “will,” “should,” “could,” or “anticipates” or the negative or other variation of these similar words, or by discussions of strategy or risks and uncertainties.These statements are based on current expectations of future events. If underlying assumptions prove inaccurate or unknown risks or uncertainties materialize, actual results could vary materially from the Company’s expectations and projections.Important factors that could cause actual results to differ materially from such forward-looking statements include, without limitation, risks related to the following: qIncreasing competition in the communications industry; and qA complex and uncertain regulatory environment. A further list and description of these risks, uncertainties and other factors can be found in the Company’s SEC filings which are available online at www.sec.gov, www.shentel.com or on request from the Company.The Company does not undertake to update any forward-looking statements as a result of new information or future events or developments. 3 Chris French CEO and President 4 Network Vision Benefits qKeeps Shentel’s network aligned with Sprint’s qAllows Shentel to remain competitive with Verizon and AT&T qImprove customers’ experience qLaunch LTE as early as Q3 2012 qProvide better in building and overall coverage qGives Shentel potential to leverage investment qConvert existing iDEN customers to our network 5 Sprint Amendment Key Points 6 Sprint Amendment Key Points (continued) 7 Capital Expenditures 8 Adele Skolits CFO and VP of Finance 9 Effect on Financial Results 10 Effect on Financial Results (continued) 11 Credit Facilities 2012 Capital Expenditures Wireless $81.9M Cable $34.2M Wireline $15.3M Management $7.0M Shentel Total $138.4M 12 Q&A
